 

Exhibit 10.18

MARCHEX, INC.

RESTRICTED STOCK UNITS NOTICE

UNDER THE

MARCHEX, INC. 2012 STOCK INCENTIVE PLAN

Name of Grantee:                     

This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of Marchex, Inc., a Delaware corporation (the
“Company”), that have been granted to you pursuant to the Marchex, Inc. 2012
Stock Incentive Plan (the “Plan”) and conditioned upon your agreement to the
terms of the attached Restricted Stock Units Agreement (the “Agreement”). This
Notice constitutes part of and is subject to the terms and provisions of the
Agreement and the Plan, which are incorporated by reference herein. Each RSU is
equivalent in value to one share of the Company’s Common Stock and represents
the Company’s commitment to issue one share of the Company’s Common Stock at a
future date, subject to the terms of the Agreement and the Plan.

Grant Date:                     

Number of RSUs:                     

Vesting Schedule: All of the RSUs are nonvested and forfeitable as of the Grant
Date. So long as your Service (as defined in the Agreement) is continuous from
the Grant Date through the applicable date upon which vesting is scheduled to
occur

 

•

[OFFICERS/EMPLOYEES: twenty five percent (25%) of the RSUs will vest and become
nonforfeitable on each anniversary of the Grant Date, such that 100% of the RSUs
will be vested and nonforfeitable on the fourth anniversary of the Grant Date.]

 

•

[OFFICERS: Fifty percent (50%) of the total RSUs not already vested as of the
date of a Change in Control will become vested and nonforfeitable upon the
occurrence of a Change in Control (as such term is defined in the Plan)]

None of the RSUs will become vested and nonforfeitable after your Service
ceases.

 

 

 

 

 

 

 

 

 

 

 

Marchex, Inc.

 

 

 

Date

 

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

 

 

 

 

 

 

 

 

 

 

Signature of Grantee

 

 

 

Date

 

--------------------------------------------------------------------------------

 

MARCHEX, INC.

RESTRICTED STOCK UNITS AGREEMENT

UNDER THE

MARCHEX, INC. 2012 STOCK INCENTIVE PLAN

1. Terminology. Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement or in the
Plan.

2. Vesting. All of the RSUs are nonvested and forfeitable as of the Grant Date.
So long as your Service is continuous from the Grant Date through the applicable
date upon which vesting is scheduled to occur, the RSUs will become vested and
nonforfeitable in accordance with the vesting schedule set forth in the Notice.
Except for the circumstances, if any, described in the Notice, none of the RSUs
will become vested and nonforfeitable after your Service ceases.

3. Termination of Employment or Service. Unless otherwise provided in the
Notice, if your Service with the Company ceases for any reason, all RSUs that
are not then vested and nonforfeitable will be forfeited to the Company
immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Common Stock.

4. Restrictions on Transfer. Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative.

5. Settlement of RSUs.

(a) Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares. Upon issuance of such shares, the Company will determine
the form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) and may deliver such shares on your behalf electronically to the
Company’s designated stock plan administrator or such other broker-dealer as the
Company may choose at its sole discretion, within reason.

(b) Timing of Settlement. Your RSUs will be settled by the Company, via the
issuance of Common Stock as described herein, on the date that the RSUs become
vested and nonforfeitable. However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business. Notwithstanding the foregoing, in the event that you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your RSUs are scheduled to be issued on
a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock in the open market then such shares
shall not be issued and delivered on such Original Distribution Date and shall
instead be issued and delivered on the first business day of the next occurring
open “window period” applicable to you pursuant to such policy (regardless of
whether you are still providing continuous services at such time) or the next
business day when you are not prohibited from selling shares of the Company’s
Common Stock in the open market, but in no event later than the fifteenth day of
the third calendar month of the calendar year following the calendar year in
which the Original Distribution Date occurs. In all cases, the issuance and
delivery of shares under this Agreement is intended to comply with Treasury
Regulation 1.409A-1(b)(4) and shall be construed and administered in such a
manner.

 

 

 

--------------------------------------------------------------------------------

 

6. Tax Withholding. On or before the time you receive a distribution of the
shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Agreement to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company; or (iv) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the RSUs with a Fair Market Value (measured
as of the date shares of Common Stock are issued to you pursuant to Section 5)
equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld shall not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock. In the event the Company’s obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

7. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event; provided, however, that any fractional RSUs
resulting from any such adjustment shall be eliminated. Adjustments under this
paragraph will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.

(b) Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.

8. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.

9. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Common Stock that may be issued in settlement of
the RSUs until such shares of Common Stock have been issued to you. No
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 7(d) of the Plan.

- 3 -

--------------------------------------------------------------------------------

 

10. The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

11. Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

13. Entire Agreement. This Agreement, together with the relevant Notice and the
Plan, plus any employment, service or other agreement between you and the
Company or an Affiliate applicable to the RSUs, contain the entire understanding
and agreement between you and the Company or an Affiliate with respect to the
subject matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among you and the
Company or an Affiliate with respect to such subject matter other than those as
set forth or provided for herein or therein. To the extent contemplated herein
or therein, the provisions of this Agreement, the Notice and the Plan the shall
survive any vesting of the RSUs and shall remain in full force and effect.

14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.

15. Section 409A. This Agreement and the RSUs granted hereunder are intended to
fit within the “short-term deferral” exemption from Section 409A of the Code as
set forth in Treasury Regulation Section 1.409A-1(b)(4). In administering this
Agreement, the Company shall interpret this Agreement in a manner consistent
with such exemption. Notwithstanding the foregoing, if it is determined that the
RSUs fail to satisfy the requirements of the short-term deferral rule and are
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the

- 4 -

--------------------------------------------------------------------------------

 

issuance of the shares is necessary to avoid the imposition of additional
taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is intended to constitute a “separate payment”
for purposes of Section 409A of the Code and Treasury Regulation
Section 1.409A-2(b)(2).

16. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

18. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs.

19. Effect on Other Employee Benefit Plans. The value of the RSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

20. Governing Law. The validity, construction, and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the district
which includes the city or town in which the Company’s principal executive
office is located, and you hereby agree and submit to the personal jurisdiction
and venue thereof.

21. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

22. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

23. Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals. Except as otherwise permitted by the requirements
of Section 409A of the Code, any reimbursement to which you are entitled hereby
shall (a) be paid no later than the last day of your taxable year following the
taxable year in which the expense was incurred, (b) not be affected by the
amount of expenses eligible for reimbursement in any other taxable year, and
(c) not be subject to liquidation or exchange for another benefit.

{Glossary begins on next page}

- 5 -

--------------------------------------------------------------------------------

 

GLOSSARY

(a) “Administrator” means the Board of Directors of Marchex, Inc. or such
committee or committees appointed by the Board to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Marchex, Inc.
(including but not limited to joint ventures, limited liability companies, and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.

(c) “Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.

(d) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.

(f) “Common Stock” means the Class B common stock, $0.01 par value per share, of
Marchex, Inc.

(g) “Company” means Marchex, Inc. and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, Company shall mean only Marchex, Inc.

(h) “Grant Date” means the effective date of a grant of RSUs made to you as set
forth in the relevant Notice.

(j) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.

(k) “Plan” means the Marchex, Inc. 2012 Stock Incentive Plan, as amended from
time to time.

(l) “RSU” means the Company’s commitment to issue one share of Common Stock at a
future date, subject to the terms of the Agreement and the Plan.

(m) “Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not Marchex, Inc. or its successor or an Affiliate of Marchex,
Inc. or its successor.

(n) “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.

- 6 -